                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 2:20-cv-02490 MWF-AFMx                                        Date: March 19, 2020
Title      Essex Portfolio, LP v. Danny Taylor, Does 1 to 10 Inclusive


subject matter jurisdiction.”) (omitting internal citations). A defendant attempting to remove an action
from state to federal court bears the burden of proving that jurisdiction exists. See Scott v. Breeland,
792 F.2d 925, 927 (9th Cir. 1986). A “strong presumption” against removal jurisdiction exists. See
Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).

        Subject matter jurisdiction exists over civil actions “arising under” federal law. 28 U.S.C.
§ 1331. A claim arises under federal law “when a federal question is presented on the face of plaintiff’s
properly pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Plaintiff’s
Complaint here contains a single cause of action for unlawful detainer, a state law claim. There is no
federal question jurisdiction even if Defendant has alleged an actual or anticipated federal defense to
the claim or a counterclaim arising under federal law. See Caterpillar, Inc., 482 U.S. at 392-93; Vaden
v. Discover Bank, 556 U.S. 49, 60 (2009). This is a simple state law unlawful detainer case, and there
is no federal question presented on the face of Plaintiff’s complaint.

         Defendant’s assertion of the “Protecting Tenants at Foreclosure Act of 2009” does not create
federal question jurisdiction. First, that statute expired at the end of 2014. See P.L. 111-22, section
704, as extended by section 1484 of P.L. 111-203. (“This title, and any amendments made by this title
are repealed, and the requirements under this title shall terminate, on December 31, 2014.”) Second,
even if that statute gave rise to a defense against Plaintiff’s foreclosure action, this does not provide the
Court with a basis to assert federal question jurisdiction under the well-pleaded complaint rule. See,
e.g., Federal Nat. Mortg. Ass’n v. Kennedy, 2012 WL 1378671, *1 (C.D. Cal. Apr. 20, 2012) (finding
no federal question jurisdiction over a state law unlawful detainer action where the notice of removal
raised the Protecting Tenants at Foreclosure Act of 2009); Federal Nat. Mortg. Ass’n v. Brooks, 2012
WL 773073, at *4 (C.D. Cal. Mar. 7, 2012) (same); Westcom Credit Union, v. Dudley, 2010 WL
4916578, at *2-3 (C.D. Cal. Nov. 22, 2010) (same). The PTFA does not create a private right of action;
rather, it provides a defense to state law unlawful detainer actions. See Logan v. U.S. Bank Nat. Ass’n,
722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the complaint because the PTFA “does not
create a private right of action allowing [plaintiff] to enforce its requirements”). Accordingly,
Defendant has failed to meet his burden of showing that federal question jurisdiction exists.

        The notice of removal has not alleged diversity jurisdiction, and it is clear from the face of the
Complaint that no diversity jurisdiction exists under 28 U.S.C. § 1332. The amount demanded on the
face of the Complaint is alleged not to exceed $10,000 í well below the statutory threshold of $75,000.
The Complaint specifically asserts a claim for ongoing damages at a rate of $70.80 per day. Defendant
has made no plausible allegations showing how those damages would exceed $75,000.


CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 3
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-02490 MWF-AFMx                                       Date: March 19, 2020
Title      Essex Portfolio, LP v. Danny Taylor, Does 1 to 10 Inclusive


        Accordingly, because this Court lacks subject matter jurisdiction, the Court REMANDS the
action to state court forthwith and orders the Court Clerk promptly to serve this Order on all parties
who have appeared in this action.

        IT IS SO ORDERED.




CV-90 (03/15)                          Civil Minutes – General                            Page 3 of 3
